Citation Nr: 1130887	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  05-02 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel





INTRODUCTION

The Veteran served on active duty with the United States Army from April 1959 to November 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the United States Department of Veterans Affairs (VA). 

In July 2007 and October 2009, the Board remanded the appeal for further development as to the issues of diabetes mellitus and hypertension.  In a March 2011 rating decision, the RO granted service connection for hypertension.  Thus, that issue is no longer before the Board.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has diabetes mellitus as result of exposure to various chemicals during service.  His service personnel records show that he worked as a clinical laboratory officer conducting research on the toxicity of various compounds considered for possible incapacitating agents on various laboratory animals at the Chemical Research and Development Laboratories at Edgewood Arsenal.

In the October 2009 remand, the Board requested that the RO attempt to obtain information regarding experiments with possible incapacitating agents and, if evidence regarding such agents is obtained, to schedule the Veteran for a VA examination to determine whether currently diagnosed diabetes mellitus is related to the identified chemical exposures in service.

In a March 2010 letter, the Army Medical Research Institute of Chemical Defense replied that their records do not contain any information on the Veteran or indicate any experiments with incapacitating agents during the cited time frame.  However, in November 2010, the Veteran submitted a copy of a report entitled, "Chemical Warfare Agent Experiments Among U.S. Service Members," which lists the chemicals used in human testing in the laboratories at Edgewood Arsenal.  On the report, the Veteran indicated that he had been exposed to atropine, scopolamine, and anticholinesterases.  

Again, the Veteran's service personnel records show that he worked in a laboratory and was exposed to possible incapacitating agents.  The Board acknowledges the Army's reply but notes that, as the Veteran was not a test subject, he may not appear in their records of experiments.  Although the report submitted by the Veteran refers only to the chemicals that were ultimately used in human testing, resolving all reasonable doubt in his favor, the Board finds credible his assertion that he was exposed to the indicated chemicals.  Thus, the RO should afford him a VA examination to obtain an opinion as to whether his current diabetes mellitus is related to exposure to atropine, scopolamine, or anticholinesterases.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO should schedule the Veteran for a VA examination to determine the nature, extent, and etiology of his current diabetes mellitus.  His claims file should be made available to and reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted.  

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's diabetes mellitus is related to service, to include his exposure to atropine, scopolamine, or anticholinesterases as a laboratory officer conducting research on possible incapacitating agents in animals.  

Special attention is directed to the report entitled, "Chemical Warfare Agent Experiments Among U.S. Service Members." 

A complete rationale should be given for all opinions and conclusions.  If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.

2.  Thereafter, the RO should readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

